Per Curiam.
The respondent, Ronald R. Schreiner, appeals the division of property in this dissolution proceeding and the requirement that he pay his wife, Jeanine F. Schreiner, $1,000 toward her attorney fees.
As required in cases of this nature, we have reviewed the record de novo to determine whether the district court abused its discretion in dividing the property of the parties and in allowing attorney fees. See, Fox v. Fox, ante p. 218, 430 N.W.2d 542 (1988); Griffith v. Griffith, ante p. 314, 431 N.W.2d 609 (1988).
Upon de novo review of this case, we find no patent unfairness in the distribution of property and debts of the parties nor in the award of an attorney fee to the wife. See, Rezac v. Rezac, 221 Neb. 516, 378 N.W.2d 196 (1985); Black v. Black, 221 Neb. 533, 378 N.W.2d 849 (1985). Therefore, there was no abuse of discretion by the trial court, and its decree should be affirmed.
Each party shall pay his or her own costs and attorney fees in this court.
Affirmed.